Citation Nr: 0732372	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-01 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
October 1968 to August 1971, to include active duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.


FINDING OF FACT

The medical evidence does not show a diagnosis of hepatitis C 
until many years post-service and there is no competent 
evidence that links the veteran's hepatitis to a verified in-
service event.    


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A; 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a September 2002 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.  
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted; however, such notice was after the RO's 
initial denial.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis C.  
Thus, any question as to timing of notification for the 
rating or effective date to be assigned is moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Timely notice of the two 
Dingess elements would not have operated to alter the outcome 
in the instant case where evidence establishing a causal link 
between the veteran's hepatitis and his active service or any 
incident thereto was lacking. Sanders, supra (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In addition, the Board finds it 
noteworthy that the appellant, through her accredited 
representative, submitted a Brief, in October 2007, after he 
had received the belated Dingess notice wherein he raised no 
issue with respect to the Dingess notice and offered no 
additional information in support of his claim.  In view of 
the foregoing, the Board cannot conclude that this defect in 
timing affected the essential fairness of the adjudication 
and the presumption of prejudice is rebutted. Id.  

The veteran was furnished an appropriate statement of the 
case and the VCAA letter that he received included notice of 
what information or evidence was necessary to substantiate 
his claims for service connection.  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  While the 
veteran does not have the burden of demonstrating prejudice, 
it is  pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the RO has obtained all existing medical records 
identified by the veteran.  A medical examination to evaluate 
the disability at issue was conducted and, with consideration 
of an addendum to that evaluation, the clinician concluded 
that he would have to resort to speculation in order to 
answer the question of whether there is a nexus between a 
post-service diagnosis of hepatitis C and any alleged 
incident of service.  As explained in more detail below, this 
appeal essentially turns on the question of whether any of 
the veteran's alleged in-service risk factors for developing 
hepatitis C actually occurred.  Under such circumstances, 
there is no duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service, or in the case of hypertension within a 
year after separation from service, so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran contends that he contracted hepatitis C as a 
result of exposure to certain risk factors during his active 
duty in the Republic of Vietnam.  Specifically, he asserts 
that he had several blood transfusions due to surgical 
procedures and that he had to handle wounded and dead 
soldiers while engaged in combat, which resulted in his being 
exposed to blood.  

The service personnel records indicate that the veteran did 
have Vietnam service but they do not confirm that he had 
combat duty as alleged.  Rather, the service records show 
that the veteran was a vehicle mechanic.  The veteran was 
awarded the Vietnam Service Medal (VSM), but there is no 
indication of a combat decoration such as the Purple Heart or 
Combat Infantryman Badge.  The record contains several 
reports to physicians, whereby the veteran states that he was 
awarded the Silver Star Medal on two separate occasions as a 
result of his service in Vietnam.  The DD Form 214 and other 
service personnel records do not confirm this, and there is 
no support in the record of award of this decoration outside 
of the veteran's own unsubstantiated claim.  Thus, his claim 
of being exposed to contaminated blood cannot be presumed 
under the provisions of 38 U.S.C.A. § 1154.  

The veteran's service medical records are negative for any 
findings indicative of liver disease, to include hepatitis.  
At service separation, the only abnormalities noted were 
scars on the right upper extremity and a post-appendectomy 
scar.  

The veteran underwent one confirmed surgical procedure while 
on active duty in Vietnam.  However, there is no indication 
that blood transfusions were required during this treatment.  
Specifically, the veteran was involved in a fight with 
another soldier where he was bitten on the right thumb.  The 
wound became infected, and he required the emplacement and 
then removal of a surgical wire.  The surgical report shows 
that the only fluid given to the veteran during this 
operation was Ringers Lactate, and the veteran had a full 
recovery, without indication of post-operative infection or 
any appreciable loss of blood.  There is no indication that 
he received a blood transfusion at this time or any other 
time during service.

The veteran has a current diagnosis of hepatitis C, confirmed 
by a VA examination in April 2005.  By history, the veteran 
has been on active treatment for the disease since 
approximately 2002, which is established by abnormal lab 
reports and private treatment records dated during that time.

As the veteran did have an infected thumb due to the human 
bite, and as he was surgically treated for such during 
service, a VA examination was ordered to determine if the 
veteran's hepatitis was related to his military service.  The 
resulting April 2005 examination report, as mentioned, 
confirmed the diagnosis of hepatitis C, and it was noted by 
the physician at that timer that a high percentage of Vietnam 
veterans were positive for the disease.  The report found 
that if the veteran had endured multiple blood transfusions 
as he alleged in Vietnam, it would indeed be likely that 
there was exposure to hepatitis C.  (Emphasis added.)  
Because the service medical records contained records 
relating to the thumb operation, the RO submitted the file to 
this examiner again in January 2007, asking for a 
clarification on the previous 2005 opinion based upon a 
review of all of the relevant evidence in the claims file.  
After reviewing the relevant medical evidence of record, the 
physician reported that there were significant conflicts in 
the evidence, and that as such, he could not conclude as to 
the likelihood of the veteran's hepatitis C stemming from his 
military service without resort to speculation.  

The Board notes that the conflicts mentioned by the examiner 
include the veteran's claim of combat service, the medical 
evidence of his post-service intravenous drug use history, 
and his claim of having blood transfusions in service.  As 
noted, there is no confirmed combat service, despite the 
veteran's contentions.  The veteran has a significant post-
service history of polysubstance abuse, including intravenous 
opiates and intranasal cocaine, and there is nothing in the 
service medical records to indicate that the veteran received 
a blood transfusion in Vietnam, with surgical reports making 
no reference to the transfer of blood.  The examiner's 
initial opinion in 2005 was based on a reliance of the 
veteran's history, which in this instance, is contradicted by 
the record.  Thus, it is of no probative value.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised 
on unsubstantiated account is of no probative value and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept doctor's opinion based exclusively on claimant's 
recitations).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  While the VA and Board may not simply disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran, in this 
case the veteran claims of combat duty and receiving blood 
transfusions is simply not supported by a review of the 
service records.  The veteran's claims of combat duty and 
receiving the Silver Star (twice) call into question the 
veracity of his statements regarding exposure to blood and 
receiving blood transfusions during service.  

There is, simply, no credible evidence that the veteran was 
exposed to the claimed hepatitis risk factors during service.  
There is post-service medical evidence of known risk factors, 
to include intravenous drug abuse.  The April 2005 opinion 
was clarified in an addendum when the physician, after 
reviewing the record, concluded that he would have to resort 
to speculation to find a nexus between the veteran's 
hepatitis C and service.  In view of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Service connection for hepatitis C is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


